DETAILED ACTION
This action is responsive to communication filed on 12/22/21. The current pending claims are 15 – 18, 20 – 27, and 30 – 34.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 – 18, 20 – 27, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,133,057 (hereinafter Rivetti) in view of US Patent 2,241,194 (hereinafter Gavin).
Regarding claim 15, Rivetti shows a washstand assembly comprising: a washstand having a water basin (31) and a run-off opening (38), through which water to be discharged out 

    PNG
    media_image1.png
    574
    915
    media_image1.png
    Greyscale

Rivetti shows the insert element has a flange region, from which a wall which projects into the interior space protrudes (note annotated fig. below), wherein the outside of the wall is configured to ‘fit with the form of the interior space’ since it fits within the interior space, and 

    PNG
    media_image2.png
    377
    437
    media_image2.png
    Greyscale

Rivetti fails to show the run-off connector is arranged so as to be laterally offset with respect to the run-off opening, and in such a way that the run-off connector lies outside of a region which is formed by the clear width of the delimiting walls of the run-off opening in a viewing direction in the direction of the interior space. Attention is turned to Gavin which shows a run-off connector (8) laterally offset with respect to a run-off opening (9) and lies outside of a region which is formed by the clear width of the delimiting walls of the run-off opening in a viewing direction in the direction of the interior space (fig. 1). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to arrange the run-off connector in any convenient location in relation to the run-off opening, 
Regarding claim 16, the interior space, as seen in the direction of flow of the water, has a greater cross section than the run-off opening (note fig. 6).
Regarding claim 17, the run-off connector projects rearward away from the rear wall of the washstand (note annotated fig. above).
Regarding claim 18, the run-off connector is arranged in such a way that the run-off connector does not fall below or intersect a reference plane which extends at a right angle with respect to the rear wall and which extends through a lowermost edge of the rear wall (note annotated fig. below).

    PNG
    media_image3.png
    581
    915
    media_image3.png
    Greyscale

Regarding claim 20, the run-off connector, as seen in the installation position, lies at the lowest location of the outflow space (note fig. above regarding claim 19).
Regarding claim 21, Rivetti fails to show the wall is at least partially configured in the form of a double wall with two mutually spaced-apart wall portions, which double wall provides a reinforcement in such a way that, in the assembled state, the wall is clamped in the interior space on account of the reinforcement. Attention is turned to Gavin which shows a wall partially configured as a ‘double wall’ with two mutually spaced-apart wall portions (note annotated fig. below) to provide a clamping reinforcement to attach the insert element to a basin wall. It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to configure the wall of Rivetti such that he wall is at least partially configured in the form of a double wall with two mutually spaced-apart wall 

    PNG
    media_image4.png
    186
    272
    media_image4.png
    Greyscale

Regarding claim 22, Rivetti fails to show the insert element has at least one sealing surface, on which there is arranged at least one seal element for interaction with the walls of the interior space and/or with the rear wall. Attention is turned to Gavin which shows an insert element with at least one seal element for interaction with walls of an interior space and/or rear wall of a basin (note annotated fig. below). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include a seal element with the insert element of Gavin in order to prevent leaks between the insert and the basin wall as is well known in the art and evidenced by the teachings of Gavin.

    PNG
    media_image5.png
    214
    325
    media_image5.png
    Greyscale

Regarding claim 23, Gavin shows the at least one seal element is a seal element which is configured separately from the insert element (note fig. above).
Regarding claim 24, Gavin shows the sealing surface is provided by said wall, wherein the seal element is arranged at least in the region of an end side of the wall, wherein the seal element has a front-side sealing lip which substantially surrounds the run-off opening on the side of the interior space, and/or wherein the seal element is arranged in the region of an outer side of the wall and completely surrounds the wall in an encircling manner with at least one peripheral sealing lip (note annotated fig. above).
Regarding claim 25, Gavin shows the sealing surface is provided by said flange region, wherein the at least one seal element comes to lie between the flange region and the rear wall and/or the recess of the rear wall (note annotated fig. above).
Regarding claim 26, Rivetti shows the insert element is can be connected to the washstand assembly by way of a materially bonded adhesive connection and/or a mechanical connection since it is configured to be either adhesively or mechanically coupled depending on a user’s preference. “Features of an apparatus may be recited either structurally or functionally. In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997). See also MPEP §  In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). The burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432; In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971) ("where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on").” (MPEP 2114. Section I. Inherency and Functional Limitations in Apparatus Claims).
Regarding claim 27, Rivetti fails to show the specifics of the mechanical connection and thus fails to show it is either a screw and dowel connection or a clamping connection between the insert element and interior space. Attention is turned to Gavin which shows using a clamping connection between an insert element and interior space via a seal and threaded nut to form a mechanical connection to a rear wall opening of a basin (fig. 1). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to select a clamping connection between the insert and interior space of Rivetti to provide a tight and secure fit and seal between the two pieces to prevent leaks as is known in the art and evidenced by the teachings of Gavin.
Regarding claim 30, Rivetti shows the run-off opening (38) penetrates a side wall of the water basin, wherein the run-off opening extends away from a bottom region of the wash basin in the direction of said side wall (see fig. 5).
Claims 31 – 34 s/are rejected under 35 U.S.C. 103 as being unpatentable over Rivetti in view of Gavin as applied to claims 15 – 18, 20 – 27, and 30 above and further in view of US Patent 10,234,333 (hereinafter Dunn et al.)
Regarding claims 31 – 34, Rivetti fails to show the insert element and/or the rear wall of the washstand has at least one coding element which is configured in such a way that incorrect installation of the insert element can be prevented, wherein the insert element has a flange region, from which a wall which projects into the interior space protrudes, wherein the outside of the wall is configured to fit with the form of the interior space and wherein the wall provides an outflow space which lies substantially in the interior space and wherein the coding element is provided by the recess on the rear wall of the washstand and the flange region of the insert element, and also by the wall which is arranged offset with respect to the flange region and by the interior space which is arranged offset with respect to the recess. Attention is turned to Dunn et al. which shows including a coding element (157, 177) provided by a recess on a wall (150) and a flange region (170) on an insert to provide a means for properly installing the insert into the recess (col. 4, ln. 19 – 26). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include at least one coding element which is configured in such a way that incorrect installation of the insert element can be prevented, wherein the insert element has a flange region, from which a wall which projects into the interior space protrudes, wherein the outside of the wall is configured to fit with the .
Response to Arguments
Applicant's arguments filed 12/22/21 have been fully considered but they are not persuasive. Applicant argues that Rivetti does not disclose the flange region as claimed and uses hindsight to interpret the features of Rivetti as meeting the claim language. When applying a reference as a teaching of claimed features, hindsight is not applicable; hindsight reliance applies to an improper combination of teachings. In the instant case, the Examiner has taken a broadest reasonable interpretation of the claimed features and provided an annotated drawing to provide clarity for the rejection. The rejection regarding the features of claim 19 that have been incorporated into amended claim 1 is deemed proper and maintained.
Applicant argues that Gavin has no teaching of a runoff connector laterally offset to a runoff opening and that the equated features of Gavin cannot be interpreted as an insert element as claimed. The Examiner respectfully disagrees and maintains the position that the features as presented in the annotated drawings and rejection regarding claims 28 and 29 above address each claimed feature, and there is nothing to preclude equating the spud (8) as an ‘insert element’ as it is a drainage connection element inserted into an opening, and it is furthermore offset from a runoff opening (9) as required by the claim. Applicant has provided .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754